Citation Nr: 0601597	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
numbness.

2.  Entitlement to an initial rating higher than 10 percent 
for varicose veins of the right lower extremity.

3.  Entitlement to an increased rating for burn scars of the 
right thigh, currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable rating for burn scars of the 
left thigh.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for right knee patellofemoral chondromalacia, 
originally claimed as nerve damage with numbness of the right 
lower extremity.

6.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for myofascial upper back pain and cervical 
radiculitis, originally claimed as a back condition.

7.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 decision of the 
Chief of Prosthetic and Sensory Aids Service of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to a 
clothing allowance based on the use of a right knee brace.  
This appeal also comes before the Board from a November 2002 
rating decision of the RO continuing the denial of 
entitlement to service connection for a right knee 
disability, and from a March 2004 rating decision of the same 
RO which granted entitlement to service connection for 
varicose veins of the right leg, assigning a 10 percent 
initial rating thereto, and which denied all other benefits 
sought.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral foot numbness that 
began during service or as a consequence of service.

3.  The veteran has superficial varicosities of the right 
popliteal area with complaints of pain on standing and no 
swelling.

4.  The veteran has scarring of the right thigh covering 
approximately 774 square centimeters (sq. cm.)

5.  The veteran has scarring of the left thigh covering 
approximately 21 sq. cm.

6.  The RO denied entitlement to service connection for right 
knee patellofemoral chondromalacia in a December 1998 rating 
decision.  The veteran was notified of that decision and of 
her appellate rights, but did not appeal the denial.

7.  Evidence obtained since the time of the December 1998 
rating decision denying service connection for right knee 
patellofemoral chondromalacia does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.

8.  The RO denied entitlement to service connection for a 
back condition in an April 1993 rating decision.  The veteran 
was notified of that decision and of her appellate rights, 
but did not appeal the denial.

9.  Evidence obtained since the time of the April 1993 rating 
decision denying service connection for a back condition does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.

10.  The veteran does not require the use of a knee brace as 
a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral foot numbness was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Criteria for a rating higher than 10 percent for varicose 
veins of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7120 (2005).

3.  Criteria for a rating higher than 30 percent for burn 
scars of the right thigh have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Code 7801 (2005).

4.  Criteria for a compensable rating for burn scars of the 
left thigh have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7801, 
7802 (2005).

5.  Evidence obtained since the RO denied entitlement to 
service connection for right knee patellofemoral 
chondromalacia is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

6.  The December 1998 rating decision denying entitlement to 
service connection for right knee patellofemoral 
chondromalacia is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).

7.  Evidence obtained since the RO denied entitlement to 
service connection for a back condition is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

8.  The April 1993 rating decision denying entitlement to 
service connection for a back condition is final and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002).

9.  Criteria for entitlement to an annual clothing allowance 
are not met.  
38 U.S.C.A. § 1162 (West 2002 & Supp 2005); 38 C.F.R. § 3.810 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002, April 2003, and April 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete her claims, including 
what part of that evidence she was to provide and what part 
VA would attempt to obtain for her.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the Board finds that VA met its duty 
to notify the appellant of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
September 2002, prior to the various AOJ decisions here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling her for physical examinations, requesting medical 
opinions as to the nature, etiology and severity of 
disabilities and by affording her the opportunity to give 
testimony before the Board in September 2005.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  She specifically advised VA in May 2004 
that she did not have any additional evidence to substantiate 
her claims and again advised VA at her personal hearing in 
September 2005 that she had identified all pertinent 
evidence.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

Service Connection

The veteran asserts that she experiences bilateral foot 
numbness as a result of her in-service burn injury sustained 
in 1982.  She contends that the numbness has been present 
since the time of the injury.

The veteran initially applied for VA compensation benefits in 
March 1987, but mentioned nothing of bilateral foot numbness.  
Upon VA neurologic examination in May 1988, the veteran 
complained only of persistent burning pain in the area of her 
worst scarring on her thighs.  She was determined to have 
hyperpathic scar tissue that was dull to pinprick and there 
were no findings of neurologic disability of the feet.  The 
examiner noted at that time that the veteran had a history of 
exaggerating her complaints significantly.

The veteran later sought entitlement to service connection 
for nerve damage with numbness in the right lower extremity 
only.  That claim will be discussed below as it was denied by 
the RO in a December 1998 rating decision in conjunction with 
findings as to a right knee disability.

Post-service treatment records include periodic complaints of 
numbness in the right foot and pain in the left foot and 
ankle following an ankle sprain in 2004.  VA examination 
performed in December 1992 resulted in a finding of mild 
peripheral neuropathy in the area of the old burn.  Following 
a complete review of the medical evidence, however, the Board 
cannot find any reference whatsoever to a diagnosed 
disability of numbness of the feet.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Given the evidence as outlined above, the Board finds that 
the veteran does not have bilateral foot numbness that either 
began during service or as a consequence of service.  The 
medical evidence of record dated shortly after the veteran 
completed her Reserve duty and requested VA compensation 
benefits clearly shows that she did not have any complaints 
of bilateral foot numbness and there were no neurologic 
findings of any such disability.  The only evidence in 
support of the veteran's claim is her own statements that she 
has experienced numbness that she believes is a result of her 
in-service burn injury.  Absent medical evidence to support 
this contention, however, the Board finds that the veteran's 
assertions are insufficient to establish a relationship 
between her service and/or service-connected burn injuries 
and a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Consequently, the veteran's claim must be 
denied.

Increased Ratings

The veteran asserts that her thigh scarring and varicose 
veins are more severe than rated.  She testified before the 
Board that she did not participate in treatment for her 
scarring other than to use prescribed medicated patches to 
moisturize the scar tissue.  The veteran stated that she 
experienced pain with prolonged periods of standing, but did 
not experience any swelling in the legs.  She testified that 
she used compression  hosiery on a daily basis and limited 
her activities as she did not like to expose her legs as a 
result of the scarring.

Treatment records are consistent with the veteran's testimony 
in that her scarring is only mentioned by history and she is 
prescribed two types of medicated patches on a regular basis.  
Treatment notes do not include any reference to the veteran's 
varicose veins.  The only treatment notes that mention that 
the veteran's scarring is painful are from the mental health 
clinic.

Upon VA examination in June 2003, the veteran was noted to 
have complaints of painful scarring on both thighs and no 
history of having required skin grafts.  The scarring was 
described as superficial and not deep, non-adherent to 
underlying tissue, not unstable, neither elevated nor 
depressed, and to show no evidence of inflammation, edema, or 
keloid formation.  The scarring of the right thigh measured 
43 cm. by 18 cm. for a total of 774 sq. cm., and the scarring 
of the left thigh measured 3.5 cm. by 6 cm. for a total of 21 
sq. cm.  The veteran was also found to have some superficial 
varicosities of the right popliteal area and none on the 
left.  Range of motion in both knees was from 0 to 145 
degrees and there was no indication that the scarring limited 
motion or function in any way.  Following a complete review 
of the claims folder and examination of the veteran, the 
examiner opined that neither knee joint was affected by the 
scarring or varicosities.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is important to note that the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Varicose Veins

The veteran's varicose veins have been evaluated as 10 
percent disabling using criteria of 38 C.F.R. Section 4.104, 
Diagnostic Code 7120.  This diagnostic code allows for the 
assignment of a noncompensable evaluation when there is 
evidence of only asymptomatic palpable or visible varicose 
veins; a 10 percent evaluation is assigned when there is 
evidence of intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery; and, a 20 percent evaluation is assigned 
when there is evidence of persistent edema incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.

The record clearly shows that the veteran has complaints of 
pain with prolonged standing and that she wears compression 
hosiery.  Although there is no objective evidence of pain nor 
any evidence in the record to show that pain is a result of 
the superficial varicosities of the right leg, when resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the assignment of a 10 percent rating is appropriate.  A 
higher rating, however, cannot be assigned for varicose veins 
as the medical evidence does not even remotely suggest that 
the veteran experiences persistent edema and the veteran 
testified that she did not experience any swelling in her 
legs.  As such, a rating higher than 10 percent is denied for 
varicose veins.

Scarring

The veteran's scarring was initially rated in October 1987 as 
scarring due to third degree burns.  Since that time, rating 
criteria have been revised, but the ratings assigned for the 
veteran's scars have remained the same as the rating assigned 
in 1987 for the right thigh scarring is more beneficial to 
the veteran than a rating assigned under today's criteria 
would be and her rating is protected under 38 C.F.R. Section 
3.951 because there is no evidence that her disability has 
actually improved.  The rating for the left thigh scarring is 
the same under both the old and the new rating criteria.

Criteria in effect prior to the revision in 2002 allowed for 
the assignment of a 30 percent rating when there was evidence 
of scarring from third degree burns on an area or areas 
exceeding 1/2 square foot; a higher rating of 40 percent 
required that the burn area exceed 1 square foot.  In order 
for a compensable rating to be assigned under the former 
criteria, the medical evidence had to show that the burn area 
exceeded 6 square inches.  Ratings for separated areas, as on 
two or more extremities such as in the veteran's case, must 
be separately rated and then combined as per Note 2 of 
38 C.F.R. Section 4.118, Diagnostic Code 7801 (2001).  An 
alternative method for assigning a compensable rating for 
scarring other than on the head, face or neck was to show 
that the scarring was poorly nourished with repeated 
ulcerations, was tender and painful on objective 
demonstration, or limited the function of the affected body 
part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, and 7805 (2001).

Revised criteria in effect at the time the veteran submitted 
her request for increased ratings requires a showing that 
superficial scarring other than on the head, neck and face 
that limits motion in the affected body part exceeds 6 square 
inches (39 sq. cm.) in order for a compensable rating to be 
assigned under Diagnostic Code 7801.  A compensable rating 
may also be assigned upon a showing that scarring that does 
not limit motion exceeds 144 square inches (929 sq. cm.) 
under Diagnostic Code 7802, or that the scarring is unstable 
under Diagnostic Code 7803, or that superficial scarring is 
objectively shown to be painful on examination under 
Diagnostic Code 7804.  Scarring may be rated based on 
limitation of function of the affected part under the 
diagnostic code for the affected body part pursuant to 
Diagnostic Code 7805.

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a compensable rating for 
either her scarring of the right thigh or the scarring of her 
left thigh under the revised criteria as she has superficial 
scarring that does not limit the range of motion of the leg 
and that measures less than 929 sq. cm. in each separated 
area.  As set out above, the veteran's right thigh scarring 
measures 774 sq. cm. and her left thigh scarring measures 21 
sq. cm.  Because there is no suggestion in the medical 
evidence that the scarring has improved, however, the 30 
percent rating currently assigned for the right thigh 
scarring under the old criteria may remain in effect.  A 
higher rating may not be assigned even though the veteran 
contends that she experiences pain in her scarring that has 
increased in severity because the veteran does not meet 
current criteria for a compensable rating, much less criteria 
for a rating higher than 30 percent.  Even if the old 
criteria could be employed to determine if a higher 
evaluation were available for assignment, the medical 
evidence shows that that criteria is not met as the burn area 
of the right thigh does not exceed 1 square foot.  Therefore, 
a rating higher than 30 percent is denied for right thigh 
scarring.

As for the veteran's left thigh scarring, the Board finds 
that the noncompensable rating assigned is the most 
appropriate as the medical evidence shows that the scarring 
is superficial and not unstable, does not limit the function 
of the leg, and is not painful on examination.  The Board 
fully acknowledges that the veteran contends that she 
experiences pain in her legs with prolonged standing, but 
that pain has not been objectively shown to be a result of 
the left thigh scarring.  Accordingly, because the burn area 
only measures 21 sq. cm. and is not shown to limit function 
or motion of the leg, a compensable rating for left thigh 
scarring is denied.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran asserts that she is totally unemployable because 
of her service-connected psychiatric disability and she has 
not identified any specific factors which may be considered 
to be exceptional or unusual with respect to her varicose 
veins and/or scarring disabilities.  The Board has been 
similarly unsuccessful in identifying exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for her burn scarring and/or varicose 
veins and her treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain with extended standing and 
embarrassment over the scarring has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and higher ratings are 
also denied on an extra-schedular basis.

New and Material Evidence

In April 1993, the RO denied service connection for a back 
condition, finding that there was no evidence of such a 
disorder having its origin in service.  The veteran was given 
notice of the denial of benefits and of her appellate rights, 
but she did not appeal the rating decision.  As such, the 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In December 1998, the RO denied service connection for 
patellofemoral chondromalacia of the right knee, claimed as 
nerve damage with numbness in the right lower extremity, 
finding that there was no evidence of such a disorder having 
its origin in service or as a consequence of the veteran's 
service-connected right thigh scarring.  The veteran was 
given notice of the denial of benefits and of her appellate 
rights, but she did not appeal the rating decision.  As such, 
the rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2002, the veteran requested that her claim of 
entitlement to service connection for a right knee disability 
be reopened; in April 2003, she requested that her claim of 
entitlement to service connection for a back disability be 
reopened.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as the claims here on appeal, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  With 
these considerations in mind, the Board must determine if the 
veteran's claims of entitlement to service connection may be 
reopened.  In reviewing the evidence, the credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Right Knee Disability

At the time of the 1998 rating decision, the evidence of 
record included the veteran's initial application for VA 
compensation showing no complaints of knee disability in 
1987, a 1988 VA neurologic examination report including no 
complaints of right knee disability, November 1992 VA 
scarring and orthopedic examination reports showing no 
complaints of right knee disability, and a December 1992 VA 
peripheral nerve examination report showing no diagnosed 
right knee disability and only neuropathy consistent with the 
lateral femoral cutaneous nerve in the right thigh.  The 
record also included statements received in 1994 from the 
veteran, her mother, her sister and her brother-in-law as to 
the psychological toll the in-service injury had taken on the 
veteran without reference to a right knee disability. 

In December 1996, the veteran underwent VA orthopedic 
examination and was noted to have had right knee pain since 
1991.  The examiner reviewed the claims folder, examined the 
veteran, diagnosed patellofemoral chondromalacia of the right 
knee, and opined that it was unlikely that the minimal 
residuals of the right thigh scarring caused the veteran to 
develop right knee pain.  The examiner specifically noted 
that if the scarring were to have caused a knee disability, 
there would be substantial muscle damage, which the veteran 
did not have.

The veteran underwent another VA examination of her knee and 
her thigh scarring in March 1998 and complained of right knee 
pain and numbness in the right lower extremity.  This 
examiner also reviewed the entire claims folder and examined 
the veteran before opining that the veteran's non-dermatomal 
paresthesias were not related to the burn injury in any way, 
noting that the sensory nerves to the calf do not pass in the 
region of the burn and could not possibly have been injured 
at the time of the burn injury during service.  There was no 
diagnosis of a right knee disability.

Treatment records were also of record at the time of the 1998 
rating decision, but those records only showed that the 
veteran had periodic complaints of neuropathic right lower 
extremity pain, a negative right knee x-ray in October 1998, 
and comments from the veteran that the right knee pain began 
with the in-service burn.  Neither treatment records nor any 
other evidence of record included a medical opinion that the 
veteran's complaints of right knee pain and right lower 
extremity numbness were results of her service and/or in-
service burn injury.  Thus, the RO denied the veteran's 
claim.

Evidence obtained since the 1998 rating decision includes a 
private medical record dated in 1986 showing a diagnosis of 
juvenile arthritis.  The physician's note included work 
restrictions of no running, standing over one to two hours at 
a time, and no lifting over 15 pounds.  VA treatment records 
dated through 2005 also show complaints of right knee pain 
and numbness into the right foot.  She is treated for 
degenerative joint disease of the right knee, but the medical 
records do not include an opinion that the veteran's right 
knee arthritis is due to an event that happened during 
service.

The veteran underwent VA examination in June 2003 and 
complained of right knee pain and right foot numbness.  
Following a complete evaluation and review of the claims 
folder, the examiner reported that the veteran had right knee 
motion from 0 to 145 degrees; the examiner opined that the 
veteran's complaints of right foot numbness were not likely 
related to her burns.

The veteran testified before the Board in September 2005 that 
she first noticed having right foot numbness in the 1990's 
and that she believed it was due to her 1982 burn injury.  
She stated that neurologic testing did not give any insight 
into the nature of her complaints and that she does not 
recall any injury other than the burn injury during service 
or after service.

The Board carefully considered all evidence of record in an 
effort to determine if the veteran's claim of entitlement to 
service connection for a right knee disability could be 
reopened.  The current treatment records, VA examination 
reports and testimony of the veteran are certainly new in 
that they were not previously before VA decision-makers.  The 
evidence, however, is not material because it does not 
establish a nexus between the veteran's current complaints of 
right knee pain and numbness and her period of service and/or 
her service-connected burn injury.  The veteran's statements 
alone are not enough to establish a relationship between 
current disability and her service, particularly in light of 
the medical evidence to the contrary.  Not only were the 
medical opinions of record prior to her most recent claim 
inconsistent with her claim, the medical opinion obtained in 
June 2003 shows that it is not likely that the veteran's 
right knee disability is a result of her active service.  As 
such, the Board finds that the evidence is not new and 
material and the claim of entitlement to service connection 
for a right knee disability is not reopened.  Consequently, 
the veteran's claim remains denied.

Back Disability

At the time of the 1993 rating decision, the evidence of 
record included the veteran's initial application for VA 
compensation showing no complaints of back disability in 
1987, and a 1988 VA neurologic examination report including 
no complaints of back disability.  In November 1992, the 
veteran underwent VA orthopedic examination and complained of 
cervical pain that gradually resolved during service as well 
as continuing lumbar pain.  She related that she had been 
advised that she had arthritis.  X-rays at that time showed 
mild rotoscoliosis of the lumbar spine.  A December 1992 VA 
peripheral nerve examination report showed no complaints 
related to a back disability.  

Given the evidence as outlined, the RO denied entitlement to 
service connection for a back condition as there was no 
evidence of a back disability during the veteran's brief 
period of active service nor of a diagnosed back disability 
that began during service.  

Evidence obtained since the 1993 rating decision includes a 
private medical record dated in 1986 showing a diagnosis of 
juvenile arthritis.  The physician's note included work 
restrictions as set out above, but did not include notation 
as to the location of the arthritis.  VA treatment records 
dated through 2005 show treatment for myofascial pain 
syndrome, unspecified joint pain, and cervical radiculitis.  
The veteran has participated in pain management, but her 
records do not include a medical opinion as to the etiology 
of her back and neck complaints.

The veteran testified in September 2005 that her back and 
neck began hurting after basic training in 1981, but that she 
participated in Reserve duty for six more years without 
incident.  She stated that she did not recall a specific 
injury either during service or after service.  The veteran 
testified that she had been advised that she had arthritis 
when complaining of upper back pain.

The Board carefully considered all evidence of record in an 
effort to determine if the veteran's claim of entitlement to 
service connection for a back disability could be reopened.  
The current treatment records, VA examination reports and 
testimony of the veteran are certainly new in that they were 
not previously before VA decision-makers.  The evidence, 
however, is not material because it does not establish a 
nexus between the veteran's current complaints of back and 
neck pain and her period of service and/or her service-
connected burn injury.  The veteran's statements alone are 
not enough to establish a relationship between current 
disability and her service.  The overall disability picture 
does not support the veteran's contention that her current 
complaints of neck and/or back pain began as a result of 
basic training in 1981 as there is no continuity in the 
medical evidence of back and/or neck disability since that 
time.  As such, the Board finds that the evidence is not new 
and material and the claim of entitlement to service 
connection for a back disability, now claimed as myofascial 
upper back pain and cervical radiculitis, is not reopened.  
Therefore, the veteran's claim remains denied.

Clothing Allowance

The veteran submitted a request for a clothing allowance in 
August 2002, specifically stating that she was prescribed a 
knee brace for a right knee disability.  She acknowledged 
that she was not service-connected for a right knee 
disability at that time, but nonetheless filed the claim in 
conjunction with her claim of entitlement to service 
connection for a right knee disability, appealed the Chief of 
Prosthetic and Sensory Aids Service denial of the clothing 
allowance in October 2002, and perfected her appeal of that 
issue by submitting a VA Form 9, Appeal to  Board of 
Veterans' Appeals, in April 2003.  Thus, the Board must 
determine whether a clothing allowance is warranted for the 
use of a right knee brace.

The provisions of 38 U.S.C.A. Section 1162, which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  See also 38 C.F.R. § 3.810(a).

A Memorandum from the Chief of Prosthetic and Sensory Aids to 
the Chief of the Adjudication Division dated in October 2002 
shows that the veteran wears a knee brace due to 
chondromalacia of the right patella.  The Memorandum also 
shows that the veteran's right knee disability is not a 
service-connected disability. 

The Board points out that this claim was inextricably 
intertwined with the veteran's appeal of her claim of 
entitlement to service connection for a right knee 
disability.  With the Board's decision above that the 
veteran's claim of entitlement to service connection for a 
right knee disability must remain denied, her claim of 
entitlement to a clothing allowance must also be denied as 
the claim hinges on the underlying grant of entitlement to 
service connection for a right knee disability.  Thus, the 
Board finds that the veteran does not wear a prosthetic or 
orthopedic appliance due to a service-connected disability 
and her claim is denied.




ORDER

Service connection for bilateral foot numbness is denied.

A rating higher than 10 percent for varicose veins of the 
right lower extremity is denied.

A rating higher than 30 percent for burn scars of the right 
thigh is denied.

A compensable rating for burn scars of the left thigh is 
denied.

New and material evidence not having been obtained, service 
connection for right knee patellofemoral chondromalacia, 
originally claimed as nerve damage with numbness of the right 
lower extremity, remains denied.

New and material evidence not having been obtained, service 
connection for myofascial upper back pain and cervical 
radiculitis, originally claimed as a back condition, remains 
denied.

Entitlement to a clothing allowance is denied.




____________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


